DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 11/12/2021.
Claims 1-2, 5, 10 and 12-21 are pending. Claims 1-2 are currently amended. Claims 5, 10 and 12-15 are previously presented. Claims 3-4, 6-9 and 11 are cancelled. Claims 16-21 are withdrawn. Claims 1-2, 5, 10 and 12-15 are hereby examined on the merits.
 
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities: “the one or more organic acid monoglyceride” in line 2-3 should read “the one or more organic acid monoglycerides”.  Appropriate correction is required.

		
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 10 and 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication No. 2013/0089633 (hereinafter referred to as ‘633) in view of Nakamura JP2000060488 A (hereinafter referred to as Nakamura, English translation relied on for reference) and Takahashi US Patent No. 5,882,708 (hereinafter referred to as Takahashi).
Regarding claims 1-2 and 12-15, ‘633 teaches a carbonated or milk beverage comprising disrupted microbial cell powder (e.g., broken lactic acid bacteria powder such as genus Lactobacillus ) and a glycerin fatty acid ester as a surfactant ([0114]; [0117]; [0075]; [0065]; [0100]). 
The carbonated beverage as disclosed by ‘633 is interpreted to read on “wherein the beverage contains carbon dioxide” as recited in claim 15.
‘633 teaches a glycerin fatty acid ester as a surfactant but is silent regarding the glycerin fatty acid ester being pentaglycerin monomyristate, decaglycerin monomyristate, or pentaglycerin monolaurate. 
Nakamura teaches that pentaglycerin monolaurate or pentaglycerin monomyristate is a suitable surfactant (e.g., emulsifier) in a beverage ([0024]; [0012]; [0005]). Both ‘633 and Nakamura are directed to beverages comprising a glycerin fatty acid ester surfactant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by including pentaglycerin monolaurate or pentaglycerin monomyristate surfactant in the beverage prima facie obviousness determination. See MPEP 2144.07. 
 ‘633 in view of Nakamura is silent regarding the beverage further contains organic acid monoglyceride such as succinic acid ester of glycerin monostearate and diacetyl tartaric acid ester of glycerin monostearate.
Takahashi teaches that diacetyl tartaric acid ester of glycerin monostearate or succinic acid ester of glycerin monostearate is suitable for functioning as a surfactant (e.g., emulsifier) in a milk beverage (column 1, line 6-14; column 5, line 36-41).  Both ‘633 and Takahashi are directed to beverages comprising a surfactant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by including diacetyl tartaric acid ester of glycerin monostearate or succinic acid ester of glycerin monostearate surfactant in the beverage for the reason that as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980). 
Regarding claim 5, ‘633 in view of Nakamura and Takahashi teaches what has been recited above but does not teach the weight ratio of polyglycerin fatty acid ester to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Regarding claim 10, ‘633 in view of Nakamura and Takahashi teaches what has been recited above but does not teach the concentrations of polyglycerin fatty acid ester and the organic acid monoglyceride. However, the concentration of the surfactant in a composition is the general condition known by one of ordinary skill in the art to affect the stability of the composition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the polyglycerin fatty acid ester and the concentration of the organic acid monoglyceride through routine experimentation to obtain a stabilized beverage. Therefore, the concentration as recited in the claim is merely obvious variants of the .

Claim 1, 2, 5, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication No. 2013/0089633 (hereinafter referred to as ‘633) in view of Hirotsugu JP 2001333703A (hereinafter referred to as Hirotsugu, English translation relied upon for rejection).
Regarding claims 1-2 and 12-15, ‘633 teaches a carbonated or milk beverage comprising disrupted microbial cell powder (e.g., broken lactic acid bacteria powder such as genus Lactobacillus ) and a glycerin fatty acid ester as a surfactant ([0114]; [0117]; [0075]; [0065]; [0100]).
The carbonated beverage as disclosed by ‘633 is interpreted to read on “wherein the beverage contains carbon dioxide” as recited in claim 15.
‘633 teaches a glycerin fatty acid ester as a surfactant but is silent regarding the glycerin fatty acid ester being pentaglycerin monomyristate, decaglycerin monomyristate, or pentaglycerin monolaurate. ‘633  is further silent regarding the beverage further contains organic acid monoglyceride such as succinic acid ester of glycerin monostearate and diacetyl tartaric acid ester of glycerin monostearate.
Hirotsugu teaches adding an emulsifier composition comprising, inter alia, a polyglycerin fatty acid ester and an organic acid monoglyceride to a beverage so as to suppress turbidity and precipitation in the beverage and to prevent deterioration of the beverage ([0002]; [0006-0007]). The polyglycerin fatty acid ester being used is one having a constituent fatty acid having a carbon chain length of 12 or more such as lauric acid, myristic acid, palmitic acid, stearic acid, etc., the degree of polymerization of polyglycerin in the polyglycerin fatty acid ester is generally 4-20, and the average degree of esterification of the polyglycerin fatty acid ester is 0.1-2 ([0010]). The organic acid monoglyceride being used includes diacetyl tartaric acid ester of glycerin monostearate ([0014-0015] recites that the organic acid constituting the organic monoglyceride is citric acid, diacetyl tartaric acid, etc. and lauric acid, myristic acid, palmitic acid, stearic acid, etc. is preferable acid in the monoglyceride part).
Both ‘633 and Hirotsugu are directed to beverages comprising a surfactant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by including the emulsifier composition that comprises a polyglycerin fatty acid ester as recited above and an organic acid monoglyceride such as diacetyl tartaric acid ester of glycerin monostearate in the beverage of ‘633 to suppress turbidity and precipitation in the beverage and prevent deterioration of the beverage.
The polyglycerin fatty acid ester as disclosed by Hirotsugu is one that has a constituent fatty acid having a carbon chain length of 12 or more such as lauric acid, myristic acid, palmitic acid, stearic acid, etc., the degree of polymerization of polyglycerin in the polyglycerin fatty acid ester is generally 4-20, and the average 
Regarding claim 5, Hirotsugu teaches that the 0.1-5 parts by weight of polyglycerin fatty acid ester is blended with 0.01 to 5 parts by weight of organic acid monoglyceride to form the emulsifier composition ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by applying the blending ratio as taught by Hirotsugu so as to form an emulsifier composition that could suitable suppress turbidity and precipitation in the drink.
The ratio as disclosed by Hirotsugu overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 10, Hirotsugu teaches that the amount of the emulsifier composition added to drink is usually in the range of 5-1500 ppm ([0018], which is roughly 0.0005%-0.15%), and that in forming the emulsifier composition, 0.1 to 4 parts by weight of polyglycerin fatty acid ester, 0.01 to 1 part by weight of organic acid monoglyceride, and 0.1 to 10 parts by weight of water are blended ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘633 by forming the emulsifier composition according the blending ratio as taught by Hirotsugu and adding the amount of emulsifier 
The concentration of polyglycerin fatty acid, and the total concentration of polyglycerin fatty acid and organic acid monoglyceride in the beverage overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered and the examiner’s response is shown below:
The examiner thanks the applicant for pointing out the typo made by the examiner in the office action mailed 08/13/2021.
On page 7 of the Remarks, applicant repeats the argument made on 03/08/2021 that the embodiment that combines specific polyglycerin fatty acid ester and organic acid monoglyceride shows unexpected effect. In particular, applicant asserts that examples 3, 6, 7, 9 and 21 show improvements in the dispersibility of microbial cell powder as compared to comparative examples.
Those arguments are considered but are not persuasive because:
First, all of the samples 3, 6 and 7 comprise ingredients including polysaccharide, citric acid, citrate, etc. (See Table 1), however, the claim is not so limited. Similarly, all the test samples in Table 4 comprise milk, polysaccharide, citric acid, citrate, syrup, natural and artificial sweetener, etc. (see Table 3) but the claim does not comprise 
Second, according to MPEP 716.02(e), the claimed invention needs to be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. In the instant case, the closest prior is Nakamura that teaches a beverage that comprises a glycerin fatty acid ester. However, the examiner notes that all the comparative examples in the showing is a beverage that comprises sucrose stearic acid ester or sorbitan monostearate. Applicant is encouraged to compare the claimed invention with the closest prior art so as to rebut the prima facie case of obviousness.
Third, the examiner notes that Table 2 has shown that sample 7 rates the same in the dispersabilty as sample 8 in which sample 7 has the combination of polyglycerin fatty acid ester and organic acid monoglyceride and sample 8 only has a polyglycerin fatty acid ester (e.g., pentaglycerin monomyristate), suggesting the combination of two 
Applicant argues on page 8 that Nakamura does not teach polyglycerin fatty acid ester or the combination of a polyglycerin fatty acid ester and organic acid monoglyceride those argument are piecemeal. Applicant is reminded the rejection is based on the combinations of the reference.
Applicant argues on page 8 of the Remarks that that Nakamura does not include the description regarding dispersion stability. This argument is not persuasive. Nakamura as modified teaches the same composition as that recited in the claim, and therefore would lead to the dispersion stability asserted. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Similar, the arguments on pages 8-9 regarding other secondary references are piecemeal, for the reason that the rejection is based on the combination of the reference as opposed to Nakamura alone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791